           Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA
     Plaintiff,

       v.
                                                       Criminal No.: ELH-14-480
   GARY KESS, JR.
     Defendant.

                                      MEMORANDUM

       Defendant Gary Kess, Jr. through counsel, has filed an “Emergency Motion for

Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).” ECF 52.1 The Motion is

supported by a memorandum of law (ECF 52-1) (collectively, the “Motion”) and one exhibit

containing portions of Kess’s medical records. ECF 52-2. Kess, whose medical history includes

congestive heart failure, diabetes, morbid obesity, and hypertension, is incarcerated at FCI

Lompoc, in Lompoc, California. Of import, he tested positive for COVID-19 on May 9, 2020,

ECF 52-1 at 1, but seems to have recovered. Nevertheless, he asserts that “extraordinary and

compelling reasons” warrant his release in light of the COVID-19 pandemic and his serious

health conditions.

       The government opposes the Motion. ECF 54. It has also submitted several sealed

exhibits. ECF 54-1 to ECF 54-4. Defendant has replied. ECF 56. And, he has submitted an

additional exhibit. ECF 56-1.

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

the Motion.



       1
        Mr. Kess initially filed a pro se motion for compassionate release. ECF 48. Counsel
was appointed for him (see ECF 50), and a second motion was filed. See ECF 52.
          Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 2 of 16



                                         I.    Background

        On October 8, 2014, a grand jury in the District of Maryland returned an Indictment

charging Kess with conspiracy to distribute and possession with intent to distribute more than

100 grams of heroin, in violation of 21 U.S.C. §§ 846, 841. ECF 1. On January 13, 2015,

pursuant to a Plea Agreement (ECF 29), Kess entered a plea of guilty to Count One of the

Indictment, charging conspiracy to distribute more than 100 grams of heroin. The offense of

conviction carried a mandatory minimum sentence of five years’ imprisonment, with a maximum

of 40 years. See ECF 29, ¶ 3.

        Kess tendered his plea of guilty pursuant to Fed. R. Crim. P. 11(c)(1)(C). Under the “C

plea,” the parties agreed to a term of imprisonment of 144 months in the custody of the Federal

Bureau of Prisons (the “BOP”), followed by 5 years of supervised release. Id. ¶ 8. Notably, the

Plea Agreement provided that, “even if the Defendant is determined not to be a Career

Offender—either at sentencing or at any time thereafter—a sentence of 144 months

imprisonment is the appropriate disposition of this case under the factors set forth in 18 U.S.C.

§ 3553(a).” Id. ¶ 7.

        Of relevance here, the Plea Agreement stipulated that Kess qualified as a Career

Offender, pursuant to § 4B1.1(a) of the United States Sentencing Guidelines (the “Guidelines” or

“U.S.S.G”). This is because the instant offense is a “controlled substance offense” and Kess had

two prior qualifying drug convictions. Id. ¶ 6(b); see U.S.S.G. § 4B1.1(a). Moreover, Kess

stipulated to a base offense level of 34, and a criminal history category of VI. Id. Crediting

defendant’s prompt acceptance of responsibility and his willingness to plead guilty, the

government agreed to a three-level reduction in his offense level under U.S.S.G. § 3E1.1,

resulting in a final offense level of 31. Id. ¶ 6(c).



                                                   2
         Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 3 of 16



       The Plea Agreement included a stipulation of facts.       Id. ¶ 6(a).   According to the

stipulation, in June 2014 Kess conspired to distribute heroin in Maryland’s Eastern Shore region.

Id. On June 23, 2014, law enforcement recovered 150 grams of heroin and more than $6,000

from defendant’s minivan. Id. And, on the same date, after law enforcement witnessed a

transaction between defendant and a coconspirator, law enforcement recovered more than 80

grams of heroin and $4,950 from the vehicle of the codefendant. Id. The money found in both

vehicles was packaged in identical Provident State Bank envelopes. Id. Law enforcement also

intercepted a message between defendant and a coconspirator relating to a proposed transaction

involving 150 grams of heroin. Id. In sum, Kess admitted that “it was reasonably foreseeable to

[him] that he and other members of the conspiracy distributed and possessed with intent to

distribute more than 100 grams of heroin.” Id.

       The Presentence Investigation Report (“PSR,” ECF 33) deemed Kess a Career Offender,

as anticipated. Id. ¶ 22. Therefore, based on an offense level of 31 and criminal history of VI,

Kess’s Guidelines range called for a period of incarceration ranging from 188 to 235 months. Id.

¶ 50. If he were not a Career Offender, however, Kess’s final offense level would have been 21,

with a Criminal History Category of IV, and Guidelines of 57 to 71 months of imprisonment.

       Sentencing was held on March 17, 2015. ECF 36. Pursuant to the Plea Agreement, the

Court imposed a term of imprisonment of 144 months, with credit dating from July 31, 2014.

ECF 243 (Judgment).

       Kess is now 42 years of age. See ECF 33. He is presently incarcerated at FCI Lompoc.

Notably, he has served about 70 months of his sentence. ECF 52-1 at 2. This equates to

approximately 50% of the sentence, exclusive of good time credits under 18 U.S.C. § 3624(b).

Defendant has a projected release date of October 9, 2024. Id.



                                                 3
         Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 4 of 16



       As indicated, Kess’s medical history includes congestive heart failure, diabetes, morbid

obesity, and hypertension. See ECF 52-2 at 2-8. He petitioned the Warden at FCI Lompoc on

April 2, 2020, seeking a reduction in sentence. ECF 52-3 at 10. The Warden denied Kess’s

request on April 13, 2020. Id. at 11. Thereafter, in May 2020, he tested positive for COVID-19.

                                      II.   Discussion

                                    A. Statutory Background

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United

States v. Jackson, 952 F.3d 492, 495 (4th Cir. 2020); United States v. Martin, 916 F.3d 389, 395

(4th Cir. 2019). But, “the rule of finality is subject to a few narrow exceptions.” Freeman v.

United States, 564 U.S. 522, 526 (2011). One such exception is when the modification is

“expressly permitted by statute.” 18 U.S.C. § 3582(c)(1)(B); see Jackson, 952 F.3d at 495.

       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only

upon a motion by the Director of the Bureau of Prisons (“BOP”). See Pub. L. No. 98-473,

§ 224(a), 98 Stat. 2030 (1984). Thus, a defendant seeking compassionate release had to rely on

the BOP Director for relief. See, e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-

67 (11th Cir. 2018); Jarvis v. Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va.

Dec. 18, 2008) (denying motion for compassionate release because § 3582 “vests absolute

discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See



                                               4
         Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 5 of 16



Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

Sentencing Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of

Justice) (observing that, on average, only 24 inmates were granted compassionate release per

year between 1984 and 2013).

        In December 2018, Congress significantly amended the compassionate release

mechanism when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat.

5239 (2018). As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a

defendant’s term of imprisonment “upon motion of the Director of [BOP], or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of

the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility,” whichever occurs first. So, once a

defendant has exhausted his administrative remedies, he may petition a court directly for

compassionate release.

        Section 3582(c) is titled “Modification of an imposed term of imprisonment.” Under

§ 3582(c)(1)(A), the court, upon motion of the Director of BOP or the defendant, upon

exhaustion of administrative rights, may modify the defendant’s sentence if, “after considering

the factors set forth in section 3553(a) to the extent that they are applicable,” it finds that

        (i) extraordinary and compelling reasons warrant such a reduction;

        (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
        pursuant to a sentence imposed under section 3559(c), for the offense or offenses
        for which the defendant is currently imprisoned, and a determination has been
        made by the Director of the Bureau of Prisons that the defendant is not a danger to
        the safety of any other person or the community, as provided under section
        3142(g);

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .



                                                   5
           Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 6 of 16



       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), a

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of the sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.

       U.S.S.G. § 1B1.13 is titled “Reduction in Term of Imprisonment under 18 U.S.C.

§ 3582(c)(1)(A) Policy Statement.” The text mirrors the statute. Application Note 1 of U.S.S.G.

§ 1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows (emphasis added):

           1. Extraordinary and Compelling Reasons.—Provided the defendant meets
           the requirements of subdivision (2), extraordinary and compelling reasons exist
           under any of the circumstances set forth below:[2]

           (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life
               expectancy (i.e., a probability of death within a specific time period) is not
               required. Examples include metastatic solid-tumor cancer, amyotrophic
               lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

               (ii) The defendant is—

                  (I) suffering from a serious physical or medical condition,

                  (I) suffering from a serious functional or cognitive impairment, or

                  (II) experiencing deteriorating physical or mental health because of
                  the aging process,

             that substantially diminishes the ability of the defendant to provide self-
             care within the environment of a correctional facility and from which he
             or she is not expected to recover.

       2
         Subsection (2) of U . S . S . G . § 1B1.13 establishes as a relevant factor that “the
 defendant is not a danger to the safety of any other person or to the community, as provided in
 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).


                                                  6
         Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 7 of 16




       Other extraordinary and compelling reasons include the age of the defendant

(Application Note 1(B)) and Family Circumstances (Application Note 1(C)). Application Note

1(D) permits the court to reduce a sentence where, “[a]s determined by the Director of the

Bureau of Prisons, there exists in the defendant’s case an extraordinary and compelling reason

other than, or in combination with, the reasons described in subdivisions (A) through (C).”

U.S.S.G. § 1B1.13 App. Note 1(D).

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and

4205. The Guideline policy statement in U.S.S.G. § 1B1.13, along with the application notes,

and BOP Program Statement 5050.50 define “extraordinary and compelling reasons” for

compassionate release based on circumstances involving illness, declining health, age,

exceptional family circumstances, as well as “other reasons.”

       On March 26, 2020, Attorney General William Barr issued a memorandum to Michael

Carvajal, Director of the BOP, directing him to prioritize the use of home confinement for

inmates at risk of complications from COVID-19. See Hallinan v. Scarantino, 20-HC-2088-FL,

2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress passed

the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No. 116-

136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the

Attorney General. See Pub. L. No. 116-136, § 12003(b)(2). The Attorney General issued a

second memorandum to Carvajal on April 3, 2020, finding “the requisite emergency . . . .”

Hallinan, 2020 WL 3105094, at *9. Notably, the April 3 memorandum “had the effect of

expanding the [BOP’s] authority to grant home confinement to any inmate . . . .” Id.


                                                7
           Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 8 of 16



       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

BOP employees from COVID-19. The DOJ recently adopted the position that an inmate who

presents with one of the risk factors identified by the CDC should be considered as having an

“extraordinary and compelling reason” warranting a sentence reduction. See also U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii)(I).

       The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3

(W.D. Va. Apr. 2, 2020). And, compassionate release is a “rare” and “extraordinary” remedy.

United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); see United States v.

Mangarella, FDW-06-151, 2020 WL 1291835, at *2-3 (W.D. N.C. Mar. 16, 2020); White v.

United States, 378 F. Supp. 3d 784, 787 (W.D. Mo. 2019).

                                           B. COVID-19

       It is necessary to acknowledge the circumstances that have led to defendant’s Motion in

order to fully appreciate what is at stake. We are currently “in the grip of a public health crisis

more severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-

1130, ___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is

COVID-19.3 It has spawned a public health crisis “without modern equivalent.” Garbett v.

Herbert, ___ F. Supp. 3d ___, 2020 WL 2064101, at *10 (D. Utah Apr. 29, 2020). The World

Health Organization declared COVID-19 a global pandemic on March 11, 2020. See Seth v.

McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).


       3
         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
coronavirus disease 2019, commonly called COVID-19. Antietam Battlefield, 2020 WL at
2556496, at *1 n.1 (citation omitted).

                                                8
         Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 9 of 16



       Much remains unknown about the virus. But, this much is certain: the novel coronavirus

is highly contagious and often quite dangerous. See Coronavirus Disease 2019 (COVID-19),

How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL & PREVENTION (Apr. 2, 2020),

https://bit.ly/2XoiDDh. Although the virus has “varying effects on people,” Garbett, 2020 WL

2064101, at *10, and many people who are stricken with the virus experience only mild or

moderate symptoms, the virus can cause severe medical problems as well as death, especially for

those in “high-risk categories . . . .” Antietam Battlefield KOA, 2020 WL 2556496, at *1

(citation omitted). And, there is currently no vaccine, cure, “or proven effective treatment.” Id.

(citation omitted).

       As of June 10, 2020, COVID-19 has infected over 2 million Americans and caused more

than 113,000 deaths in this country. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV.,

https://bit.ly/2WD4XU9 (last accessed June 10, 2020). Moreover, according to the Centers for

Disease Control and Prevention (“CDC”), certain risk factors increase the chance of severe

illness. The risk factors include age (over 65); lung disease; asthma; chronic kidney disease;

serious heart disease; obesity; diabetes; liver disease; and a compromised immune system. See

Coronavirus Disease 2019 (COVID-19), People Who Are at Risk for Severe Illness, CTRS. FOR

DISEASE CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       In addition, the pandemic “has produced unparalleled and exceptional circumstances

affecting every aspect of life as we have known it.” Cameron v. Bouchard, LVP-20-10949, 2020

WL 2569868, at *1 (E.D. Mich. May 21, 2020). Indeed, for a significant period of time, life as

we have known it came to a halt. Businesses have recently begun to reopen. But, many

businesses remain closed or are opened with restrictions.




                                                9
           Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 10 of 16



       Thus far, the only way to slow the spread of the virus is to practice “social distancing,”

and these restrictions remain in effect in many places. See Coronavirus Disease 2019 (COVID-

19), How to Protect Yourself & Others, CTRS. FOR DISEASE CONTROL & PREVENTION,

https://bit.ly/3dPA8Ba (last accessed May 21, 2020). However, social distancing is particularly

difficult in the penal setting. Seth, 2020 WL 2571168, at *2. Prisoners have little control with

respect to their ability to isolate themselves from the threat posed by the coronavirus. Id.; see

also Cameron, 2020 WL 2569868, at *1. They are not readily able to secure products to protect

themselves, such as masks and hand sanitizers. And, they are not able to decide for themselves

how or where to eat or sleep. Consequently, correctional facilities are especially vulnerable to

viral outbreaks and ill-suited to stem their spread. See Coreas v. Bounds, TDC-20-0780, 2020

WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and detention centers are especially

vulnerable to outbreaks of COVID-19.”); see also Letter of 3/25/20 to Governor Hogan from

approximately 15 members of Johns Hopkins faculty at the Bloomberg School of Public Health,

School of Nursing, and School of Medicine (explaining that the “close quarters of jails and

prisons, the inability to employ effective social distancing measures, and the many high-contact

surfaces within facilities, make transmission of COVID-19 more likely”);4 accord Brown v.

Plata, 563 U.S. 493 519-20 (2011) (referencing a medical expert’s description of the

overcrowded California prison system as “‘breeding grounds for disease’”) (citation omitted).

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to

help prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Moreover, the BOP has

implemented substantial measures to protect prisoners from COVID-19 and to treat those who

are infected. See ECF 334 at 6 (detailing “preventive and mitigation measures” that BOP has


       4
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.

                                                 10
        Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 11 of 16



implemented to combat COVID-19); id. at 6-7. As the Third Circuit put it in United States v.

Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made “extensive and professional efforts

to curtail the virus’s spread.” Nevertheless, as in the community at large, the virus persists in

penal institutions. As of June 10, 2020, the BOP reported that 2,134 inmates and 190 BOP staff

tested positive for COVID-19, and 79 inmates and one staff member have died from the virus.

See https://www.bop.gov/coronavirus/.

       With respect to FCI Lompoc, the BOP reports that there is currently only one positive

inmate. However, there are 889 recovered cases. Id. The defense asserts that more than 1,000

inmates and staff have been infected. ECF 52-1 at 1; id. at n.2. But see ECF 52-1 at 10 (defense

stating that 906 inmates and 18 staff members have tested positive at FCI Lompoc).

                                            C. Analysis

       Kess moves for compassionate release on the ground that his health conditions render

him particularly vulnerable to COVID-19. ECF 52-1 at 11. Further, he contends that the §

3553(a) sentencing factors counsel in favor of reducing his sentence to time served. Id. at 12-14.

In this regard, he observes that following his sentencing, the Fourth Circuit held in United States

v. Norman, 935 F.3d 232 (4th Cir. 2019) that federal drug conspiracy offenses under 18 U.S.C. §

846 categorically are not controlled substance offenses under U.S.S.G. § 4B1.2(b). See ECF 52-

1 at 13. Therefore, had Kess been sentenced today, he would not have been deemed a Career

Offender. And, were that the case, his Guidelines range would have been 57 to 71 months of

imprisonment. Id.

       The government opposes Kess’s Motion. It maintains that there is no compelling basis

for Kess’s release. Although Kess tested positive for COVID-19 on May 9, 2020 (ECF 52-1 at 1;

ECF 54 at 6), he seemingly recovered from COVID-19 by May 22, 2020, without the need for



                                                11
            Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 12 of 16



hospitalization. ECF 54 at 6; see also ECF 54-2 (BOP records for Kess showing that he

recovered from COVID-19). Further, the government observes that Kess recovered without

needing treatment in a hospital or a ventilator. ECF 54 at 6 (citing ECF 54-3, BOP housing

records).

        Defendant disputes the issue of recovery, claiming that the records do not reflect any

testing by BOP to support that conclusion. ECF 56 at 1. Rather, he posits that the BOP has

merely relied “on visual cues and timing,” without “a more critical” assessment. Id. at 2. In the

absence of culturing the defendant, argues Kess, the BOP cannot determine if he “is still

shedding . . . the virus.” Id. Therefore, he urges the Court to conclude that he has not recovered.

Id. at 3.

        Notwithstanding defendant’s apparent recovery, he contends that “he remains very much

at risk” of a reinfection and other “long-term consequences . . . due to his underlying medical

conditions.” Id. As he puts it, there are “very real risks associated with a hasty declaration of

‘recovery’ for a federal inmate. Id. at 4.

        To be sure, the coronavirus is “not tantamount to a ‘get out of jail free’ card.” United

States v. Williams, PWG-13-544, 2020 WL 1434130, at *3 (D. Md. Mar. 24, 2020) (Day, M.J.).

But, numerous courts have found that, in light of the COVID-19 pandemic, serious chronic

medical conditions and age qualify as a compelling reason for compassionate release. See, e.g.,

United States v. Gutman, RDB-19-0069, 2020 WL 24674345, at *2 (D. Md. May 13, 2020)

(defendant is 56 years of age and suffers from multiple sclerosis and hypertension); United States

v. Coles, No. 00-cr-20051, 2020 WL 1976296, at *7 (C.D. Ill. Apr. 24, 2020) (defendant has

hypertension, prediabetes, prostate issues, bladder issues, and a dental infection); United States v.

Bess, No. 16-cr-156, 2020 WL 1940809, at *8 (W.D.N.Y. Apr. 22, 2020) (defendant has



                                                 12
        Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 13 of 16



congestive heart failure, coronary artery disease, diabetes, and hypertension); United States v.

McCarthy, ___ F. Supp. 3d ___, 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020) (defendant “is

65 years old and suffers from COPD, asthma, and other lung-related ailments”); United States v.

Zukerman, ___ F. Supp. 3d ___, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (defendant

has diabetes, hypertension, and obesity); United States v. Rodriguez, ___ F. Supp. 3d ___, 2020

WL 1627331, at *12 (E.D. Pa. Apr. 1, 2020) (defendant has Type 2 diabetes mellitus with

diabetic neuropathy, essential hypertension, obesity); United States v. Gonzalez, No. 18-CR-

1536155, 2020 WL 1536155, at *3 (E.D. Wash. Mar. 31, 2020) (defendant “is in the most

susceptible age category (over 60 years of age) and her COPD and emphysema make her

particularly vulnerable”).

       Of relevance here, other jurists have released inmates who have ostensibly recovered

from COVID-19, based on extraordinary and compelling health reasons. See ECF 56 at 5, n.24.

For example, in United States v. Christopher Williams, PWG-19-134, 2020 WL 3073320 (D.

Md. June 10, 2020), the defendant had contracted COVID-19 in May 2020. Id. at *4. And, he

had supposedly recovered. Id. Yet, Judge Grimm observed, id.: “Although recovered, it is

uncertain whether [the defendant] can contract COVID-19 more than once, and the potential

long-term effects of the illness are still undetermined.” In that case, based on the risks presented

by defendant’s morbid obesity, the conditions at the penal institution, “the uncertainty whether

[the defendant] will experience further complications related to COVID-19,” and the finding that

the defendant is not a danger to the community, Judge Grimm determined that there were

compelling reasons for a sentence modification. Id.

       Certainly, there are critical differences between Williams and this case. In Williams, the

defendant’s guidelines called for a period of incarceration ranging only from 21 to 27 months,



                                                13
           Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 14 of 16



and he received a sentence of 27 months. And, the defendant served much of the sentence by the

time Judge Grimm considered his motion. Here, the defendant has served almost 70 months of a

12-year sentence, exclusive of good conduct credit. Nevertheless, Kess’s medical conditions

qualify him for consideration of compassionate release.

       The court must next consider the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C.

§ 3582(c)(1)(A). Those factors include, 18 U.S.C. § 3553(a): (1) the nature of the offense and

the defendant’s characteristics; (2) the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment; (3) the kinds of sentences

available and the applicable Guidelines range; (4) any pertinent Commission policy statements;

(5) the need to avoid unwarranted sentence disparities; and (6) the need to provide restitution to

victims.

       Without question, defendant’s Career Offender status influenced the length of his

sentence. At the relevant time, the underlying offense—conspiracy to distribute a controlled

substance under 21 U.S.C. § 846—was considered a “controlled substance offense. However, as

indicated, the Fourth Circuit recently held in Norman, 935 F.3d 232, that federal drug conspiracy

offenses categorically are not controlled substance offenses for purposes of U.S.S.G. § 4B1.2(b).

See id. at 237-39. If Kess were sentenced today, he would not qualify as a Career Offender.

And, he would have a final offense level of 21, with a Criminal History Category of IV, and

advisory guidelines of 57 to 71months of incarceration.

       As the Supreme Court has explained, the Guidelines are “the starting point and the initial

benchmark” at every sentencing. Gall v. United States, 552 U.S. 38, 49 (2007); see Freeman v.

United States, 564 U.S. 522, 529 (2011) (“The Guidelines provide a framework or starting point

. . . for the judge's exercise of discretion.”); see United States v. Mendoza-Mendoza, 597 F.3d



                                               14
             Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 15 of 16



212, 216 (4th Cir. 2010). Indeed, the Court has instructed that “a district court should begin all

sentencing proceedings by correctly calculating the applicable Guidelines range.” Gall, 552 U.S.

at 49.

         The government insists that the change resulting from Norman has no bearing here,

because the defendant agreed to the sentence he received. ECF 54 at 9. Thus, the government

claims that “Kess should not be heard to argue or complain about that to which he previously

agreed.” Id. The government’s position overlooks that the plea agreement was undoubtedly

framed by the fact that the defendant was thought to be a Career Offender, with Guidelines that

exceeded the agreed upon sentence. See also ECF 34 at 1-2.

         I recognize that Kess has a significant criminal history. But, it dates to when he was 17

years of age. And, his last offense occurred in 2003, when he was 24; he was released from

incarceration in 2007. See ECF 33, ¶ 29. Moreover, his Criminal History reflects 9 points. See

ECF 33, ¶ 30. Therefore, but for his Career Offender status, his Criminal History Category

would have been a IV. Id. ¶ 31.

         Kess is the father of four children, all born to the same mother. Id. ¶ 39. His various

health conditions are noted in the PSR. Id. ¶ 41.

         As I see it, Kess’s incarceration for a period of about 70 months is sufficient to serve the

goals of incapacitation, deterrence, retribution, and rehabilitation. I need not ignore that he has

already served a sentence equivalent to the top end of the Guidelines that should have applied

here.5 And, there is nothing about this case that suggests an above-Guidelines sentence is

warranted.      See United States v. Decator, CCB-95-0202, ___ F. Supp. 3d ___, 2020 WL

1676219 (D. Md. Apr. 6. 2020) (concluding, with respect to a motion for compassionate release,

         5
         If Kess earned credit for good conduct, he would not have had to serve all 71 months of
a Guidelines sentence.

                                                 15
           Case 1:14-cr-00480-ELH Document 57 Filed 06/17/20 Page 16 of 16



that the court may consider the impact of legislative change in sentencing under 18 U.S.C.

§ 924(c)).6

       Based on the above considerations, combined with the fact that the defendant’s lengthy

sentence was based, in part, on a mistaken Career Offender designation, I find that the § 3553(a)

factors weigh in favor of reducing Kess’s sentence to time served, plus 14 days, pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), to be followed by a period of home detention for a period of nine

months, as a condition of supervised release.

                                     III.   Conclusion

       For the foregoing reasons, I shall grant the Motion. Kess’s sentence shall be reduced to

time served plus 14 days. The terms and conditions of supervised release to which Kess was

originally sentenced will remain in place, with the added condition that Kess shall, for a period

of nine months, serve a period of home detention.

       A separate Order follows.



Date: June 17, 2020                                                       /s/
                                                           Ellen Lipton Hollander
                                                           United States District Judge




       6
           The government has noted an appeal in Decator. See CCB-95-0202 ECF 397.

                                                16
